Citation Nr: 0938234	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-06 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for growths in the head and 
neck (parathyroid adenoma and acoustic neuroma removed from 
the left side of the head), polyps of the sinus cavity and 
anemia, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1952 to November 
1974. 

This matter come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
	

REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Board is of the opinion that additional 
development of the Veteran's claim under the provisions of 
38 C.F.R. § 3.311 is necessary.  

In this regard, the Veteran contends that he was exposed to 
radiation in service which caused his claimed conditions of 
polyps in sinuses, parathyroid adenoma, acoustic neuroma, and 
anemia.  The Veteran contends that while he was stationed 
aboard the USS Princeton off the water of Amchitka Island, 
Alaska the ship experienced a shock wave from testing 
conducted at the Milrow station which exposed him to 
radiation.  

A Deck Log from the USS Princeton appears to support the 
Veteran's contention that the ship was in the vicinity of 
Amchitka Island at the time of a nuclear test in October 
1969.  However, the copy of the Deck Log, dated Thursday, 2 
October 1969, is not complete because of poor copying, and 
therefore, for the reasons explained below, the Board is of 
the opinion that a better copy should be requested.

The Veteran is not currently diagnosed with any of the 
presumptive diseases identified as diseases specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c)(2) and 
38 C.F.R. § 3.309(d)(2), and therefore his claims for service 
connection for polyps in sinuses, parathyroid adenoma, 
acoustic neuroma, and anemia as due to radiation exposure 
cannot be presumptively service-connected under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309. 

However, as the Veteran is currently diagnosed with 
parathyroid adenoma, a radiogenic disease under 38 C.F.R. 
§ 3.311, which he contends was caused by exposure to ionizing 
radiation, the Board will assess the Veteran's claim under 
38 C.F.R. § 3.311.  As indicated above, the Veteran contends 
that while he was stationed aboard the USS Princeton off the 
waters of Amchitka Island, Alaska the ship experienced a 
shock wave from testing conducted at the Milrow station which 
exposed him to radiation. 

By reference the Board notes that under 38 C.F.R. § 3.309 a 
"radiation risk activity" includes service before January 
1, 1974 on Amchitka Island, Alaska, if during such service, 
the Veteran was exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(D)(2).  It does not appear that the Veteran 
was stationed on Amchitka Island during any testing, nor does 
he contend that he was on Amchitka Island.  However, it is 
unclear from the Deck Log submitted why the USS Princeton was 
located where it was at that time, its proximity Amchitka 
Island, and what, if any role the USS Princeton or the 
Veteran may have played in any such testing, and more 
significantly, whether the USS Princeton and the Veteran may 
have been exposed to radiation.  

As the Veteran is currently diagnosed with a radiogenic 
disease under 38 C.F.R. § 3.311, and his potential ionizing 
radiation exposure is unclear, the Board is of the opinion 
that, under the facts and circumstance in this case, the 
Veteran's claim should be reviewed as an 'Other Exposure 
Claim' and his records should be forwarded to the Under 
Secretary for Health for preparation of a dose estimate, see 
38 C.F.R. § 3.311(a)(2)(iii), and any other development 
indicated under 38 C.F.R. § 3.311(b).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a complete copy of 
the Deck Log from the USS Princeton from 
October 1 to 3, 1969. 

2.  After the development requested in the 
first paragraph has been completed, the 
RO/AMC should forward all relevant records 
to the Under Secretary for Health for the 
preparation of a dose estimate, to the 
extent feasible, based on the available 
methodologies.  See 38 C.F.R. § 
3.311(a)(2)(iii). 

3.  After the development requested in the 
second paragraph has been complete, the 
RO/AMC should undertake any further 
development indicated under 38 C.F.R. § 
3.311 (b).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


